   8:20-cv-00350-RGK-PRSE Doc # 4 Filed: 09/02/20 Page 1 of 2 - Page ID # 14




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER EUGENE ADAMS,

                    Plaintiff,                              8:20CV350

      vs.
                                                MEMORANDUM AND ORDER
U.S. DEPARTMENT OF VETERANS
AFFAIRS,

                    Defendant.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(filing 1) on August 31, 2020. However, Plaintiff failed t o in clude t he $400.00
filing and administrative fees. Plaintiff h as t he ch oice of eit h er su bmitting t he
$400.00 filing and administrative fees to the clerk=s office or submitting a requ est
to proceed in forma pauperis. Failure to take either action within 30 days will result
in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $400.00 fees to the clerk=s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(AApplication to Proceed Without Prepayment of Fees and Affidavit@).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: October 2, 2020: Check for MIFP
or payment.
8:20-cv-00350-RGK-PRSE Doc # 4 Filed: 09/02/20 Page 2 of 2 - Page ID # 15




   Dated this 2nd day of September, 2020.

                                       BY THE COURT:


                                       Richard G. Kopf
                                       Senior United States District Judge




                                   2
